Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 1 of 18   PageID #: 1



 WEINBERG, ROGER & ROSENFELD

 ASHLEY K. IKEDA 2955-0
 JERRY P.S. CHANG 6671-0
 Central Pacific Plaza
 220 South King Street, Suite 901
 Honolulu, Hawaii 96813
 Telephone No.: (808) 528-8880
 Facsimile No.: (808) 528-8881
 e-mail: aikeda@unioncounsel.net
         jchang@unioncounsel.net

 Attorney for Plaintiffs TRUSTEES OF THE
 HAWAII LABORERS’ TRUST FUNDS

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE HAWAII                )   CIVIL NO. ____________________
 LABORERS’ TRUST FUNDS                 )
 (Pension Fund by its Trustees,        )   COMPLAINT FOR SPECIFIC
 Cedric Ota, Leonard Leong, Alan       )   PERFORMANCE, ASSUMPSIT
 Shintani, Fred Lau, Karl              )   AND DAMAGES; EXHIBITS
 Kamada, Greg Uyematsu, Mark           )   “1” – “2”; SUMMONS
 Matsumoto, Peter Ganaban,             )
 Joby North II, Alfonso Oliver,        )
 Pete Lindsey, and Narsi               )
 Ganaban; Health & Welfare             )
 Fund by its Trustees, Ron             )
 Prescott, Russell Nonaka,             )
 Anacleto Alcantra, Mark Tagami,       )
 Mark Tamashiro, Alfonso Oliver,       )
 Peter Ganaban, Joby North II,         )
 Toni Figueroa, and Mark               )
 Matsumoto; Annuity Fund by            )
 its Trustees, Ryan Wada, Clay         )
 Asato, Anacleto Alcantra, Craig       )
 Nakanishi, Claude Matsumoto,          )
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 2 of 18   PageID #: 2



 Mark Matsumoto, Peter              )
 Ganaban, Alfonso Oliver, Joby      )
 North II, and Mark Travalino;      )
 Laborers’ and Employers’           )
 Cooperation and Education          )
 Trust Fund (LECET) by its          )
 Trustees, Leonard Dempsey,         )
 Kenneth Kobatake, Mark             )
 Tamashiro, Deron Matsuoka,         )
 Peter Ganaban, Alfonso Oliver,     )
 Joseph Yaw, and Orlando            )
 Paeste; Apprenticeship and         )
 Training Fund by its Trustees,     )
 Stephen Yoshida, Anthony           )
 Tomas, Van Goto, Scott I. Higa,    )
 Leonard Leong, Peter Ganaban,      )
 Toni Figueroa, Alfonso Oliver,     )
 Alvis McCann, and Richard          )
 Nishie, Vacation & Holiday         )
 Fund by its Trustees, Kyle         )
 Nakamura, Burt Watanabe,           )
 Anacleto Alcantra, Claude          )
 Matsumoto, Alfonso Oliver, Peter   )
 Ganaban, Joby North II, and        )
 Mark Travalino),                   )
                                    )
                Plaintiffs,         )
                                    )
      vs.                           )
                                    )
 ONO CONSTRUCTION, LLC, a           )
 Hawaii Limited Liability           )
 Company, and HARRY JAMES           )
 CORNISH, individually,             )
                                    )
                Defendants.         )
 __________________________________ )




                                      2
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 3 of 18   PageID #: 3




                  COMPLAINT FOR SPECIFIC
            PERFORMANCE, ASSUMPSIT AND DAMAGES


            Come now Plaintiffs above-named by their attorneys,

 Weinberg, Roger & Rosenfeld, and for Complaint against

 Defendants above-named allege and aver as follows:



                       FIRST CAUSE OF ACTION
                      (SPECIFIC PERFORMANCE)

            1.    Plaintiffs are the Trustees of the Hawaii Laborers’

 Trust Funds which consist of the Hawaii Laborers’ Health & Welfare

 Trust Fund, Hawaii Laborers’ Pension Trust Fund, Hawaii Laborers’

 Apprenticeship and Training Trust Fund, Hawaii Laborers’ Vacation

 & Holiday Trust Fund, Hawaii Laborers’ Annuity Trust Fund, and

 Hawaii Laborers and Employers’ Cooperative and Education Trust

 Fund (hereafter “Trust Funds”).

            2.    This action arises under the Labor-Management

 Relations Act, 1947, as amended, the Employee Retirement Income

 Security Act of 1974, and the Multiemployer Pension Plan

 Amendments Act of 1980, as hereinafter more fully appears.




                                      3
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 4 of 18   PageID #: 4



 Jurisdiction is founded on questions arising thereunder and more

 specifically under 29 U.S.C. §§ 185(a), 1145, and 1132(a) and (f).

            3.    At all times material herein, each of the above-

 named Trust Funds (collectively “Plaintiffs”) was, and now is, an

 employee benefit plan organized and existing under the laws of the

 United States and whose principal offices are in the City and

 County of Honolulu, State of Hawaii. At all times herein mentioned,

 each of the above-named Trust Funds was, and now is, an express

 trust created by a written trust agreement subject to and pursuant

 to Section 302 of the Labor-Management Relations Act (29 U.S.C. §

 186) and a multiple employer benefit plan within the meaning of

 Sections 3 and 4 of the Employee Retirement Income Security Act

 (29 U.S.C. §§ 1002 and 1003).

            4.    Plaintiffs are informed and believe, and thereon

 allege, that at times relevant herein Defendant ONO

 CONSTRUCTION, LLC, (hereinafter “Defendant” or “Defendant

 ONO”), was, and is now, a Hawaii Limited Liability Company, doing

 business in the State of Hawaii.

            5.    Plaintiffs are informed and believe, and thereon

 allege, that at all times relevant herein Defendant HARRY JAMES

                                      4
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 5 of 18   PageID #: 5



 CORNISH (hereinafter “Defendant CORNISH”), was, and is a

 resident of the State of Hawaii and was Manager of Defendant ONO

 CONSTRUCTION, LLC and in charge of the financial operations of

 Defendant.

            6.    On or about October 2, 2014, Defendant ONO, by

 and through its authorized representative, Defendant HARRY

 JAMES CORNISH made, executed and delivered to the Laborers’

 International Union of North America, Local 368, AFL-CIO

 (hereinafter “Laborers’ Union”), that certain written collective

 bargaining agreement, effective September 1, 2014, entitled “Exhibit

 “G” - Certification of Receipt And Acceptance – Labor Agreement

 Covering Construction Masonry Laborers in the State of Hawaii And

 Agreements And Declaration of Trust Appurtenant Hereto”

 (hereinafter “Agreement”) covering Defendant’s laborers in the State

 Of Hawaii. A true copy of said Agreement is attached hereto as

 Exhibit “1” and is incorporated herein by reference. Said

 Agreement by its terms incorporated the Master Agreement

 Covering Construction Masonry Laborers in the State of Hawaii and

 the various Trust Agreements establishing each of Plaintiffs’ trusts.

 By said agreement(s), Defendant promised to contribute and pay to

                                      5
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 6 of 18   PageID #: 6



 the Trust Funds and Plan (hereinafter collectively referred to as

 “Trust Funds” or “Plaintiffs”) certain amounts for employee benefits,

 for work performed by Defendant’s covered employees, which

 amounts would be paid to the Trust Funds on or before the due

 dates as specified in said agreement(s), commencing on and after

 September 1, 2014.

            7.    By said agreement(s), Defendant promised to

 submit timely reports to the Trust Funds regarding hours worked

 by Defendant’s covered employees, which reports would be

 submitted to the Trust Funds on or before the due dates as

 specified in said agreement(s), commencing on and after September

 1, 2014, to permit audits of its payroll records to allow Plaintiffs to

 ascertain whether all contributions due have been paid, and to post

 a surety bond or cash-in-escrow to secure payment or contributions

 if required by the Trust Funds.

            8.    By said agreement(s), Defendant agreed to be

 subject to and bound by all terms and conditions of the various

 trust agreements, and further promised that in the event any

 monthly contributions were not paid when due, Defendant would

 pay to each trust fund liquidated damages in the amount of twenty

                                      6
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 7 of 18   PageID #: 7



 percent (20%) of the contributions due to each respective fund or

 twenty dollars ($20.00), whichever is greater, for each and every

 delinquent monthly contribution as provided by said agreement(s),

 for each delinquency as and for liquidated damages and not as a

 penalty.

            9.    By virtue of said agreement(s) and 29 U.S.C.

 §1132(g), Plaintiffs are entitled to an award of liquidated damages

 equivalent to interest at the rate prescribed in said agreement(s), of

 12% per annum, or under 26 U.S.C. §6621, whichever is greater, on

 any unpaid contributions, such amount to be in lieu of the above-

 mentioned liquidated damages, if such amount is greater than the

 above-mentioned liquidated damages.

            10. By virtue of 29 U.S.C. § 1132(g), Plaintiffs are

 entitled to an award of interest at the rate prescribed under said

 agreement(s), of 12% per annum, or under 26 U.S.C. § 6621,

 whichever is greater, on any unpaid contributions, beginning on the

 first of the month following the monthly contributions due date.

            11. By said agreement(s), the Plaintiffs are authorized

 and empowered to have authorized representatives of the Plaintiffs’

 Administrative Office examine and audit the payroll books and

                                      7
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 8 of 18   PageID #: 8



 records of Defendant to permit Plaintiffs to determine whether the

 Defendant is making full payment as required under said

 agreement(s).

            12. Plaintiffs have notified Defendant and have

 demanded that said Defendant submit timely payments and

 reports, but said Defendant has failed, neglected and refused to do

 so.

            13. Defendant now continues to fail, neglect and refuse

 to submit timely payments and reports, and unless ordered to

 specifically perform the agreement(s) to submit timely payments

 and reports, Defendant will continue to fail, neglect and refuse to

 submit timely payments and reports. Plaintiffs have no plain,

 speedy and adequate remedy at law in that the reports must be

 prepared by Defendant and said Defendant’s continued refusal to

 submit timely payments and reports will give rise to a multiplicity of

 suits unless said Defendant is ordered to submit timely payments,

 reports and allow an audit of is payroll records pursuant to said

 agreement(s).




                                      8
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 9 of 18   PageID #: 9



                     SECOND CAUSE OF ACTION
                  (JANUARY 10, 2019 SETTLEMENT
                AGREEMENT AND PROMISSORY NOTE


            14. Plaintiffs reallege and incorporate herein by

 reference each and every allegation set forth in paragraphs 1.

 through 13. of the First Cause Of Action hereinabove set forth.

            15. On or about January 10, 2019, Defendants ONO

 and CORNISH executed a Settlement Agreement and Defendant

 Ono, a Promissory Note, both dated January 10, 2019 and effective

 on even date, acknowledging the obligation to pay to Plaintiffs the

 monetary amount of $134,725.86, including twelve percent (12%)

 per annum interest thereon, which sum represented the liquidated

 amount owed by said Defendant ONO to Plaintiffs for the reports

 periods of September 2018 through November 2018.

            16. Obligations required by the January 10, 2019

 Settlement Agreement have not been complied with and Defendant

 ONO is in default thereunder and pursuant to January 10, 2019

 Settlement Agreement and Promissory Note with Plaintiffs.

            17. Plaintiffs notified Defendant ONO and Defendant

 CORNISH that said Defendants had defaulted on the January 10,



                                      9
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 10 of 18   PageID #: 10



  2019 Settlement Agreement and Promissory Note and, therefore,

  Plaintiffs would be asserting their rights under the January 10,

  2019 Settlement Agreement to pursue collection action pursuant to

  the terms of the collective bargaining agreement (in lieu of their

  rights due under the January 10, 2019 Promissory Note) against

  Defendant ONO.

             18. Pursuant to the January 10, 2019 Settlement

  Agreement, Defendant ONO remains responsible for payment of all

  amounts in accordance with the collective bargaining agreement

  and for all costs of collection, including reasonable attorney’s fees,

  incurred by Plaintiffs in the collection of the amounts due.

             19. By virtue of the foregoing, Plaintiffs have been

  damaged by Defendant ONO, as set forth in the Third Cause of

  Action below:

             20. This Court has supplemental jurisdiction over this

  cause of action pursuant to 28 U.S.C. § 1367.




                                      10
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 11 of 18     PageID #: 11



                        THIRD CAUSE OF ACTION
                       (ASSUMPSIT AND DAMAGES)

               21. Plaintiffs reallege and incorporate herein by

  reference each and every allegation set forth in paragraphs 1

  through 20 of the First and Second Cause of Action hereinabove

  set forth.

               22. By said written agreement(s), Defendant agreed that

  payment of employee benefit contributions to the various Trust

  Funds would be based upon the total number of hours worked by

  each covered employee. Defendant employed workers covered by

  the provisions of said written agreement(s), and said workers

  performed work and labor undertaken by Defendant during the

  time said agreement(s) were in full force and effect.

               23. Defendant’s current known delinquencies to the

  Plaintiffs are as follows:

               1.   Known principal (9/16 – 1/19 audit
                    and 9/18 – 1/19 report):                         $ 87,903.08

               2.   Liquidated Damages (9/16 – 1/19 audit
                    and 9/18 - 1/19 report):                         $ 32,723.58

               3.   Interest [through 3/3/19]
                    ($28.90 per diem):                               $ 3,381.99

                                                         Total: $124,008.65

                                      11
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 12 of 18   PageID #: 12



  plus interest from March 3, 2019 at $28.90 per diem, attorneys’

  fees and costs, for said report periods, plus additional interest

  accruing thereafter.

             24. Defendant may owe Plaintiffs additional monetary

  payments for Defendant’s covered employees, the amount of which

  is unknown at this time. If such moneys are owed, said amounts,

  together with liquidated damages as provided in said agreement(s),

  are presently due and owing and have not been paid.

             25. Defendant’s obligations to Plaintiffs, pursuant to

  said agreement(s), to make contributions are continuing obligations

  and Defendant may accrue and owe additional amounts plus

  liquidated damages up to the time of trial or proof.

             26. At all times herein mentioned, it was, and now is,

  impracticable and extremely difficult to fix the amount of actual

  damages to Plaintiffs as a result of the non-payment of said

  contributions. The amounts agreed upon herein, as hereinbefore

  alleged, as and for liquidated damages, represented and now

  represent a reasonable endeavor to ascertain and compensate for

  the damages caused the Plaintiffs by the non-payment of said

  contributions.

                                      12
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 13 of 18   PageID #: 13



             27. By said agreement(s), Defendant further promised

  that if it became necessary for Plaintiffs to take legal action to

  enforce payment of contributions and/or liquidated damages from

  Defendant, Defendant would pay all court and collection costs and

  reasonable attorneys’ fees.

             28. By virtue of the foregoing, Plaintiffs have been

  damaged in the amount $124,008.65 through March 3, 2019, plus

  interest thereafter at $28.90 per diem, and such additional

  amounts as may be proven at trial of hearing on proof.

             29. It has been necessary for the Plaintiffs to engage

  counsel for the purpose of collecting said contributions and

  liquidated damages, and Plaintiffs are entitled to reasonable

  attorney’s fees in connection therewith.


                      FOURTH CAUSE OF ACTION
                    (JANUARY 10, 2019 GUARANTY)


             30. Plaintiffs reallege and incorporate by reference each

  and every allegation set forth in paragraphs 1 through 29 of the

  First, Second and Third Causes of Action hereinabove set forth.




                                      13
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 14 of 18   PageID #: 14



              31. On or about January 10, 2019, Defendant

  CORNISH executed a January 10, 2019 Trust Fund Continuing

  Guaranty (“Guaranty”), whereby Defendant CORNISH personally

  guaranteed payment of Defendant ONO’s Promissory Note and any

  and all collective bargaining agreement delinquencies of Defendant

  ONO. A true and accurate copy of said January 10, 2019 Guaranty

  is attached hereto as Exhibit “2”.

              32. Plaintiffs notified Defendant CORNISH that because

  Defendant ONO had defaulted on said January 10, 2019

  Settlement Agreement and January 10, 2019 Promissory Note,

  Plaintiffs were asserting under the Guaranty their right to

  immediate payment on all amounts due under the collective

  bargaining agreements from Defendant CORNISH.

              33. Defendant ONO and Defendant CORNISH have

  refused and failed to comply, and continue to refuse and fail to

  comply, with Plaintiffs’ demand for payment pursuant to the

  express terms of the January 10, 2019 Settlement Agreement and

  Guaranty.

              34. Accordingly, as a result of said breach of the

  Guaranty, Defendant ONO and Defendant CORNISH, individually,

                                      14
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 15 of 18   PageID #: 15



  are jointly and severally liable to Plaintiffs for the amounts

  described as owed to Plaintiffs by Defendant ONO under the

  September 1, 2014 collective bargaining agreement as set forth in

  Count 3 of the Complaint.

             35. By virtue of the foregoing (see Count II), Plaintiffs

  have been damaged in the amount of $124,008.65, through March

  3, 2019 plus interest at $28.90 per diem from March 3, 2019, and

  such additional amounts as may be proven at trial of hearing on

  proof.

             36. It has been necessary for the Plaintiffs to engage

  counsel for the purpose of collecting said contributions and

  liquidated damages and interest, and Plaintiffs are entitled to

  reasonable attorney’s fees in connection therewith.

             37. This Court has supplemental jurisdiction over this

  cause of action pursuant to 28 U.S.C. § 1367.

        WHEREFORE, Plaintiffs pray for relief and judgment against

  Defendant ONO CONSTRUCTION, LLC, a Hawaii Limited Liability

  Company, and Defendant HARRY JAMES CORNISH, individually

  (collectively “Defendants”), jointly and severally, as to the First,




                                      15
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 16 of 18   PageID #: 16



  Second, Third and Fourth Causes of Action hereinabove set forth,

  as follows:

                1.   That the Court orders Defendant to submit timely

  reports and payments in accordance with said agreement(s).

                2.   That the Court orders Defendant to permit Plaintiffs

  to audit its payroll books and records for the period of February

  2019 through the present in accordance with said agreement(s).

                3.   That the Court awards to Plaintiffs and against

  Defendants such amounts as may be determined to be due and

  owing after the necessary reports have been provided, and/or after

  the necessary payroll audit has been provided, plus such other

  amounts as may be due and owing at the time of trial or proof.

                4.   That the Court awards to Plaintiffs and against

  Defendants interest at the rate prescribed under the agreement(s) of

  twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater, on

  such amounts determined to be due and owing after the necessary

  reports have been provided, and/or after the necessary payroll

  audit has been permitted, said interest to be calculated as of the

  date(s) such amounts were due pursuant to said agreement(s). 29

  U.S.C. § 1132(g).

                                      16
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 17 of 18   PageID #: 17



             5.    That the Court orders and compels Defendant

  to furnish to each of the six (6) Plaintiffs trust funds a surety bond

  or cash-in-escrow in the amount equal to Defendant’s last three (3)

  months of contributions of $5,000.00, whichever is greater.

             6.    That the Court award Plaintiffs and against

  Defendants the sum of $87,903.08 in September 2016 – January

  2019 audit and September 2018 – January 2019 report

  contributions, plus interest on said contributions at the rate

  prescribed under the agreement(s) of twelve percent (12%) through

  March 3, 2019 of $3,381.99 and at $28.90 per diem interest from

  March 3, 2019 until entry of judgment herein.

             7.    That the Court awards the Plaintiffs and against the

  Defendants contributions plus interest on said contributions at the

  rate prescribed under the agreement(s) of twelve percent (12%) on

  any report or audit contributions discovered by Plaintiffs.

             8.    That the Court awards the Plaintiffs and against the

  Defendants liquidated damages of $32,723.58 on the September

  2016 – January 2019 audit September 2018 – January 2019 report

  contributions, as provided in said agreement(s), or an amount equal

  to interest (computed at the rate prescribed under the agreement(s)

                                      17
Case 1:19-cv-00109-JAO-KJM Document 1 Filed 03/05/19 Page 18 of 18   PageID #: 18



  of twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater),

  on any unpaid contributions due and owing pursuant to said

  agreement(s), whichever amount is greater. 29 U.S.C § 1132(g).

             9.    That the Court awards the Plaintiffs and against the

  Defendants such additional amounts, including, but not limited to,

  contributions, liquidated damages, interest (12%) on any additional

  report or audit contributions from their due dates, as may, by proof,

  be shown to be due and owing at the time of trial or proof.

             10. That the Court awards the Plaintiffs and against the

  Defendants all collection costs, costs of court and reasonable

  attorneys' fees pursuant to said agreement(s) or other laws.

  29 U.S.C. § 1132(g).

             11. That the Court orders and awards any further and

  additional relief as the Court deems proper.

             DATED: Honolulu, Hawaii, March 5,                       , 2019.

                                       WEINBERG, ROGER & ROSENFELD

                                        /S/ ASHLEY K. IKEDA

                                        ASHLEY K. IKEDA
                                        JERRY P.S. CHANG
                                        Attorneys for Plaintiffs
                                        TRUSTEES OF THE HAWAII
                                        LABORERS’ TRUST FUNDS

                                      18
